Citation Nr: 0719166	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-09 401	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
strain with degenerative disc disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In a statement in writing, received at the Board in April 
2007, prior to the promulgation of a decision in the appeal 
by the Board, the veteran withdrew his appeal on the claim 
for increase for low back strain with degenerative disc 
disease.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran on the claim for increase for low back strain with 
degenerative disc disease have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

In a rating decision, dated in April 2004, the RO denied the 
veteran's current claim for increase for low back strain.  
The veteran then perfected the appeal of the RO's rating 
decision by timely filing a substantive appeal after the 
issuance of the statement of the case. 

While on appeal, in rating decisions in November 2004 and 
July 2005, the RO assigned separate 20 percent ratings for 
radiculopathy of the right and left lower extremities as a 
neurological manifestation of the service-connected low back 
disability.  Also in the rating decision of July 2005, the RO 
increased the rating for low back strain to include 
degenerative disc disease to 40 percent.  In a rating 
decision in December 2005, the RO granted a total disability 
rating for compensation based on individual unemployability 
due to the service-connected low back disability. 

In a statement in writing, received at the Board in April 
2007, the veteran withdrew his appeal of the claim for 
increase for low back disability. 

Analysis 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran.  38 C.F.R. § 20.204.

In light of the above, the regulatory requirements for 
withdrawal of the appeal of the rating decision of April 2004 
by the RO have been met, and the Board does not have 
appellate jurisdiction to review the claim for increase for 
low back disability.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for a rating higher than 40 percent 
for low back strain with degenerative disc disease is 
dismissed.


	 	
GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


